Lathrop, J.
It does not seem necessary for us in this case to determine whether the title to William Eldred’s undivided half interest in the locus vested at his death, subject to the life estate devised under his will to Lorenzo, in his heirs at law by descent, or whether it passed to them under the will. See Ellis v. Page, 7 Cush. 161; Sears v. Russell, 8 Gray, 86, 93. Nor do we find it necessary to determine whether the widow of Frederick A. Eldred had power under his will as executrix to make the deed of November 12, 1897, nor to consider the precise construction of the will of Frederick. It is evident that the interest of Frederick in William’s estate was in the widow, Jennie L. Minor, and the testator’s blood relations, who were three brothers, a sister, and the children of a deceased sister. These, including Lorenzo, were the living heirs, of his father William.
The real question in the case depends upon the effect of the deeds obtained by Lorenzo after the death of Frederick, and upon the effect of the deed obtained by the petitioners from the widow of Frederick and Jennie L. Minor.
We cannot doubt that under the deeds to Lorenzo Eldred from the heirs of William Eldred, all the interest which the heirs had in the locus passed, whether acquired by inheritance from William Eldred, or as devisees under the wills of both William Eldred and Frederick A. Eldred; and that the petitioners also acquired, under the deed of July 3,1893, from Mary A. Eldred and Jennie L. Minor, all their interest in the locus. The reference to the will was only for the purpose of indicating one source of the grantors’ title. Whitman v. Whitman, 7 Met. 268. Moran v. Somes, 154 Mass. 200, and cases cited.

Exceptions overruled.